STONE, J.
There are two phases of the testimony in this case, in conflict, and utterly irreconcilable wdth each other. The prime consideration of the note sued on, is professional services rendered by an attorney. The note, when read in evidence, being the cause of action declared on, imported a consideration, and needed, no additional evidence to authorize a recovery. The professional services rendered were in favor of Hughes, as principal, and Logan and Edwards, as sureties in a supersedeas bond. Eor defendant (appellant here) it is claimed, that Hughes and the attorney differed about the value of the latter’s services, and that they thereupon agreed to leave the matter of the sum to be paid, to the judgment and decision of another named attorney; that the said referee did fix and determine the amount of the fee, and Hughes had secured the same. He paid it afterwards, before this suit was brought; and that'subsequently, the said attorney, who had rendered the services, in company with Logan, the co-surety, called on Edwards, and induced him to execute the note in suit, as his part of the fee. This, it is claimed by Edwards, was done by him in ignorance that the amount of the fee had been fixed, on a reference betwepn Hughes, the principal, and the attorney, and had been paid by Hughes. The testimony of Edwards denies that he had been informed of this when he gave his note. Eor plaintiff it is claimed, that Hughes was insolvent; that being principal debtor, and Logan and Edwards only sureties, it was right and proper for the former to pay the fee, and thus exonerate his sureties, who had become bound only for his ease and accommodation; that in calling on him, the motive and purpose were to get from him as much of the fee as he would pay, because such payment would, to the extent of it, relieve his sureties; and that with the same purpose in view, the question of the amount had been referred to the outside attorney. The attorney who rendered the services for which compensation is claimed, had stated the amount of his charge; and the note in suit is one half of that sum, less the sum awarded against Hughes, and paid by him. It is claimed for plaintiff that, before Edwards gave his note, he was informed of the reference that had been made, the decision by the referee, and that payment was secured by Hughes. This secured sum was afterwards paid by Hughes.
*511The extent of the reference to the outside attorney, and ■whether Edwards, before he gave his note, was informed of all that had been done, were disputed questions of fact, which were proper for the jury’s consideration. The note, though payable to the attorney, is declared on as the property of Logan. The note, importing a consideration, makes a prima fade case for plaintiff, and the duty is cast on the defendant to overcome that prima fade case. On him rests the burden of convincing the jury that his version of the case is the true one. ¥e mean by this, that the duty rested on Edwards to prove, to the satisfaction of the jury, that on a disagreement as to the amount of fee proper to be charged for the services rendered, the question had been, by agreement, referred to another attorney, and that that other attorney had made his award, which was performed.- If the jury find this to have been the case, then the onus is again shifted, and it becomes the duty of the plaintiff to satisfy the jury that, before executing the note, Edwards was informed of what had taken place, and the extent of it. The charge asked by defendant ought to have been given.
Reversed and remanded.